Judgment, Supreme Court, New York County (Herbert T. Altman, J.), rendered April 7, 1989, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent indeterminate prison terms of, respectively, 8V3 to 25 years and 5 to 15 years, unanimously affirmed.
The People’s evidence overwhelmingly established that defendant shot the deceased as payback for a bad drug deal. Since there was no reasonable view of the evidence that defendant recklessly killed the victim, the court properly refused to charge manslaughter in the second degree as a lesser-included offense of second degree murder (CPL 300.50; People v Glover, 57 NY2d 61). Furthermore, the court’s imposition of the maximum permissible sentence was appropriate in light of defendant’s record. Concur — Milonas, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.